Citation Nr: 0800184	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  06-28 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

In September 2007, to support his claim, the veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board - also generally 
referred to as a "travel Board" hearing.  His wife provided 
supporting testimony.

In an earlier submitted statement, dated in July 2007, the 
veteran raised the additional issues of his entitlement to 
service connection for residuals of Agent Orange exposure, to 
include its effects on his wife (two miscarriages) and his 
daughter (eye problems).  The RO has not adjudicated these 
additional claims, much less denied them and the veteran 
appealed them to the Board.  So they are referred to the RO 
for appropriate development and consideration since the Board 
does not have jurisdiction to consider them in this decision.  
See 38 C.F.R. § 20.200 (2007).


FINDINGS OF FACT

1.  A VA examiner in February 2005 confirmed the veteran has 
PTSD from carrying and transporting wounded and dead 
soldiers, especially W.L., a fellow soldier he knew on a 
professional basis during his tour in Vietnam.

2.  The veteran submitted a buddy statement in April 2006 
corroborating this traumatic incident in service, and his 
wife testified at the September 2007 travel Board hearing 
that she, too, remembered him discussing this incident.




CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran's 
PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims he experienced a stressful, traumatic 
event during his tour in Vietnam to account for his PTSD.

Service connection for PTSD requires (i) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV), (ii) medical evidence establishing 
a link between current symptoms and an in-service stressor, 
and (iii) credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f) (2007).

With respect to the first requirement, a VA compensation 
examiner diagnosed the veteran with PTSD at a February 2005 
mental status evaluation and assigned a Global Assessment of 
Functioning (GAF) score of 58.  VA outpatient treatment 
records also show diagnoses of PTSD.  Note also that these 
several diagnoses of PTSD are presumably in accordance with 
DSM-IV, both in terms of the adequacy and sufficiency of the 
stressors claimed.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  So the requirement of a DSM-IV diagnosis of PTSD is 
no longer in dispute.  See, too, Brammer v. Derwinski, 3 Vet. 
App. 233, 225 (1992) (Service connection presupposes a 
current diagnosis of the claimed disability).

As cause for his PTSD, the veteran submitted various 
statements - including in response to PTSD questionnaires, 
listing the following stressors as the reason he has this 
condition:  (1) carrying, transporting, and guarding wounded 
and dead bodies, to include (W.L.), a fellow soldier he knew; 
and (2) shrapnel in his leg from a roadside bomb.

The determinative issues, therefore, are whether there is 
objective confirmation of any of these claimed stressors and 
whether there is medical evidence linking the PTSD diagnosis 
to at least one of these stressors.  The evidence necessary 
to establish the occurrence of an in-service stressor depends 
on whether the veteran "engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If he can meet 
this standard through military citation or other appropriate 
evidence, and the claimed stressors are related to combat, VA 
must accept his lay testimony regarding the reported 
stressors as conclusive evidence of their actual occurrence, 
provided the testimony is credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
Moreover, no further development or corroborative evidence is 
necessary.  38 C.F.R. § 3.304(f)(1).  See also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The veteran's DD Form 214 does not show evidence of combat in 
service, such as a commendation or medal denoting this.  
See VAOPGCPREC 12-99 (October 18, 1999).  A service personnel 
record dated in June 1970 notes that he assisted in the Tet 
69 Counteroffensive; however, it does not indicate he engaged 
in combat in that capacity.  His DD Form 214 indicates his 
military occupational specialty (MOS) was supply specialist 
and light vehicle driver, which also is not prima fascia 
evidence of combat service.  Because there is insufficient 
evidence to conclude he engaged in combat against enemy 
forces in Vietnam, his testimony alone is insufficient proof 
of the events claimed.  38 C.F.R. § 3.304(f).  Instead, 
the record must contain service records or other 
corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).



There also are no service medical records containing evidence 
of combat or a psychiatric disability - including a stress-
related mental illness (keeping in mind VA did not adopt the 
PTSD nomenclature until 1980 or thereabouts, years after the 
veteran's military service had ended in June 1970).  But 
still, resolving all reasonable doubt in his favor, the Board 
finds that his buddy statement, the testimony he and his wife 
gave during the travel Board hearing, and the medical opinion 
from his February 2005 VA mental status examination provide 
sufficient evidence to grant his claim.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a veteran need not corroborate his actual physical 
proximity to (or firsthand experience with), and personal 
participation in, rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.)  

At the conclusion of the February 2005 VA mental status 
examination, the examiner confirmed the veteran has PTSD and 
assigned a GAF score of 58.  But of equal or even greater 
significance, this examiner also indicated there is likely a 
relationship between the veteran's PTSD symptomatology and 
the traumatic events he experienced in Vietnam.

In determining the probative value of this opinion, the Board 
sees this examiner accepted the veteran's stressor of 
carrying dead and wounded soldiers (including W.L.) as the 
cause of his PTSD symptoms of insomnia, recurring nightmares, 
intrusive memories, and classic avoidance behaviors.  This is 
important because the veteran's most important stressor was 
carrying and transporting dead and wounded soldiers, but 
especially W.L., someone with whom he had spoken to on the 
radio in a professional capacity.  



Credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  In other words, whether an alleged incident 
in service occurred is a factual, not medical, determination.  
So the Board is not required to blindly accept the February 
2005 VA examiner's opinion to the effect that, merely because 
the veteran indicated that he transported dead and wounded 
soldiers, to include W.L., this necessarily exposed him to 
the type of traumatic events he claims.  But again, that 
said, corroboration does not require "that there be 
corroboration of every detail including [his] personal 
participation in the identifying process."  Suozzi, 10 Vet. 
App. at 311.  And in both Pentecost and Suozzi, it was held 
that specific evidence that a veteran was actually with his 
unit at the time of an attack is not required to verify that 
attack as a PTSD stressor.  In Suozzi, 10 Vet. App. at 310-
11, the Court determined that evidence that the veteran's 
company received heavy casualties during an attack consisting 
of copies of radio logs of that incident was sufficient to 
reopen his claim for service connection for PTSD, even 
without specific evidence of the veteran's presence with the 
company during that particular incident.  Also, Pentecost, 16 
Vet. App. at 128-29 held that the Board had interpreted the 
corroboration requirement too narrowly by requiring the 
veteran to demonstrate his actual proximity to and 
participation in rocket and mortar attacks.  The Court 
indicated in this respect that although the veteran's unit 
records did not specifically show he was present during the 
alleged rocket attacks, "the fact that he was stationed with 
a unit that was present while such attacks occurred would 
strongly suggest that he was, in fact, exposed to the 
attacks."  Id.

With this in mind, there is legitimate reason to believe the 
veteran did indeed see dead and wounded soldiers, including 
W.L., and that, as the VA examiner concluded, those events 
were particularly traumatic for the veteran.  That is to say, 
there has been at least some credible, independent 
corroboration of his claimed stressors.  It deserves 
mentioning that, when trying to remember the approximate date 
that W.L. was killed in Vietnam, the veteran was only off by 
two days (of that soldier's since confirmed death), despite 
that fatality having occurred many years ago.  This is a 
reflection of the veteran's credibility, which, in turn, 
means the February 2005 VA examiner was not relying on an 
unsubstantiated history for concluding the veteran has PTSD 
most likely the result of traumatic events that occurred 
during his tour in Vietnam.  See, e.g., Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005) (indicating the Board may 
not disregard a favorable medical opinion solely on the 
rationale it was based on a history given by the veteran).  
Rather, as the Court further explained in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), reliance on a veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the veteran as lacking 
credibility.

In further support of his claim, the veteran submitted a 
buddy statement from J.R.H, another fellow soldier who served 
in his supply unit, confirming that J.R.H. and the veteran 
carried wounded and dead bodies, including W.L.'s, from the 
battlefield back to their base at Xuan Loc and guarded the 
body until it could be transported elsewhere.  Moreover, the 
veteran's wife testified during the September 2007 
travel Board hearing that she, too, remembered hearing her 
husband talk about W.L. as far back as the year of their 
marriage in 1972, only two years after his discharge from the 
military.  Hence, especially when resolving all reasonable 
doubt in his favor, the record provides sufficient evidence 
to support the veteran's contention that he experienced a 
stressful or traumatic event in service - but especially 
while transporting and guarding the body of W.L., someone he 
knew, to warrant granting service connection for PTSD.  
38 C.F.R. § 3.102; see also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

The appeal is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


